Citation Nr: 1536478	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  The Veteran's Virtual VA claims file includes September 2002 and August 2011 treatment records from the Bay Pines VA Medical Center (VAMC), and the RO reviewed these records in the March 2012 statement of the case.  All other documents in Virtual VA are duplicative of those in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2010 VA examiner stated that hearing tests from occupational records in the 1960s would assist in the decision making process.  However, it does not appear that any attempt was made to obtain the Veteran's employment records.  Therefore, the Board finds that a remand is needed to determine if any relevant occupational records are available.

Moreover, a private audiologist, G.P.R. (initials used to protect privacy), indicated that the Veteran's hearing loss is consistent with a history of noise exposure.  However, when clarification was sought in February 2012, he would not state that the hearing loss is at least as likely as not due to his military noise exposure and would not provide an opinion regarding tinnitus.  In addition, the VA examiner concluded that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of his military service.  Instead, he found that the disorders were more likely due to the Veteran's age and post-service occupational noise.

Since these opinions were provided, the Veteran testified in July 2015 that he was merely exposed to street noise as a police officer and that he worked in a wheelhouse as a firefighter on a fireboat.  In contrast, he testified as to in-service noise exposure as a machinist's mate in the engine room of the USS Sarasota and the USS Hornet without hearing protection.  He also stated that he had noise exposure to jet engines and 5-inch guns while aboard the USS Hornet, which was an aircraft carrier.  In other words, the Veteran asserted that his noise exposure was greater in service than it was after service.  Thus, he has challenged the premise of the VA examiner's opinion.  In light of this assertion, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  This request should specifically cite any occupational records his jobs as a police officer and firefighter documenting hearing tests since the 1960s and any treatment records from G.P.R. (see January 2012 statement).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the preceding development, the AOJ should obtain a clarifying opinion to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, lay statements, and hearing testimony.  

The Veteran has contended that he has hearing loss that is due to military noise exposure.  In particular, he has reported having noise exposure while working in the engine room as a machinist's mate onboard the USS Sarasota and the USS Hornet.  His service personnel records document his assignment to these ships and that he attended machinist's mate school from July 1951 to October 1955.  His DD 214 also reflects the military occupational specialty of machinist's mate, and this specialty carries a high probability of hazardous noise exposure.  

The Veteran has also asserted that his post-service occupational noise exposure was less significant that his military noise exposure, as he was only exposed street noise as a police officer and worked in the protected environment of a wheelhouse as a fire fighter on a fireboat.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

